In a proceeding pursuant to CPLR article 78 inter alia to review a determination of appellant Anker,. dated June 17, 1975, which accepted a recommendation that petitioner’s probationary service be discontinued, the appeal is from a judgment of the Supreme Court, Kings County, dated February 17, 1975, which annulled the determination and directed appellants to reinstate petitioner. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits. Matter of Longarzo v Anker (49 AD2d 879), relied on by Special Term, is distinguishable. In Longarzo the assistant superintendent admitted that she did nothing on her own to verify the teacher’s unsatisfactory rating. In the instant case, the assistant superintendent observed petitioner for almost one full period of teaching and spoke with her after that observation. In addition, he reviewed other documents relating to petitioner’s performance. On those facts, we hold that there was sufficient compliance with section 41 (subd 3, *945par [e]) of the by-laws of the board of education, as it then read. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.